 1   JOHN L. BURRIS ESQ., SBN 69888                         FRANCISCO CARRION, TONI MAZER,
     BEN NISENBAUM ESQ., SBN 222173                         THOMAS A. FERRARA, and DOE
 2   JAMES COOK ESQ., SBN 300212                            COUNTY SHERIFF’S DEPUTIES
     THE LAW OFFICES OF JOHN L.
 3
     BURRIS
 4   Airport Corporate Centre                               RANDY J. RISNER, SBN 172552
     7677 Oakport Street, Suite 1120                        Interim City Attorney
 5   Oakland, California 94621                              VALLEJO CITY ATTORNEY’S OFFICE
     Telephone: (510) 839-5200                              City Hall
 6   Facsimile: (510) 839-3882                              555 Santa Clara Street, P.O. Box 3068
     john.burris@johnburrislaw.com                          Vallejo, CA 94590
 7
     bnisenbaum@hotmail.com                                 Tel: (707) 648-4545
 8   james.cook@johnburrislaw.com                           Fax: (707) 648-4687
                                                            randy.risner@cityofvallejo.net
 9   Attorneys for Plaintiff
     MICHAEL DAVID KENNEDY                                  JOHN R. WHITEFLEET, SBN 213301
10                                                          PORTER SCOTT
     DANIELLE K. LEWIS, SBN 218274                          350 University Avenue
11   SELMAN BREITMAN LLP                                    Suite 200
     33 New Montgomery, Sixth Floor                         Sacramento, CA
12   San Francisco, California 94105
     Telephone: (415)-979-2073                              Tel: (916) 929-1481
13   Dlewis@selmanlaw.com                                   Fax: (916) 927-3706
                                                            jwhitfleet@porterscott.com
14                                                          Attorneys for Defendants
     Attorney for Defendants COUNTY OF
15   SOLANO, RIRIE HELLMAN, FORMERLY                        CITY OF VALLEJO and
     RIRIE FILEDS, JEFFERY POBLETE,                         WILLAM CARPENTER
16   BRYAN GLENN, ENRIQUE GUZMAN,
17
                               UNITED STATES DISTRICT COURT
18
19                           EASTERN DISTRICT OF CALIFORNIA

20
     MICHAEL DAVID KENNEDY,                               Case No.: 2:19-cv-02311-MCE-DB
21   Plaintiff,                                           STIPULATION TO STRIKE
22                                                        PLAINTIFF’S SECOND AMENDED
                                                          COMPLAINT FROM
                                                                      Plaintiff,THE DOCKET
23
             vs.
24   COUNTY OF SOLANO, et al.,

25   Defendants.
26

27

28           STIPULATION TO STRIKE PLAINTIFF’S SECOND AMENDED COMPLAINT FROM THE DOCKET
                              Michael Kennedy v. County of Solano, et al., Case No.: 2:19 -cv-02311-MCE-DB
                                                      1
 1         Pursuant to Eastern District Local Rule 143, the parties, by and through their

 2   respective counsel or record, hereby stipulate to the following:

 3         1.     Having met and conferred regarding the filing of the Second Amended

 4   Complaint (ECF No. 25) and its propriety, and given that the County of Solano
     Defendants filed a Motion to Dismiss the First Amended Complaint (ECF No. 13), but
 5
     did not agree to the filing of the Second Amended Complaint, the parties agree that the
 6
     Second Amended Complaint be stricken.
 7
           2.     Plaintiff and the City of Vallejo Defendants withdraw their Stipulation
 8
     filed March 20, 2020. (ECF No. 27).
 9
           3.     The City of Vallejo Defendants who have been served have until April
10
     14, 2020 to respond to the First Amended Complaint.
11

12

13   Dated: March 24, 2020                               Respectfully submitted,
14
                                                         LAW OFFICES OF JOHN L. BURRIS
15
                                                         By: /s/ James Cook
16                                                       J OHN L. B URRIS , E SQ .
                                                         B EN N ISENBAUM , E SQ .
17                                                       J AMES C OOK , E SQ .
                                                         Attorneys for the Plaintiff
18                                                       MICHAEL DAVID KENNEDY

19

20   Dated: March 24, 2020                               Respectfully submitted,
                                                         SELMAN BREITMAN LLP.
21
                                                         By: /s/ Danielle K. Lewis
22                                                       D ANIELLE K. L EWIS
                                                         Attorneys for Defendants
23
                                                         COUNTY OF SOLANO, et al.
24

25

26

27

28          STIPULATION TO STRIKE PLAINTIFF’S SECOND AMENDED COMPLAINT FROM THE DOCKET
                             Michael Kennedy v. County of Solano, et al., Case No.: 2:19 -cv-02311-MCE-DB
                                                     2
 1   Dated: March 24, 2020                               Respectfully submitted,
                                                         PORTER SCOTT
 2
                                                         By: /s/ John R. Whitefleet
 3                                                       JOHN R. WHITEFLEET
                                                         Attorney for Defendants
 4                                                       CITY OF VALLEJO, et al.
 5

 6

 7                                    ATTORNEY ATTESTATION

 8           I, James Cook, am the ECF user whose identification and password are being
     used to file the foregoing documents. Pursuant to Civil Local Rule 131(c), I hereby
 9   attest that concurrence in the filing of these documents has been obtained from each of
     its Signatories.
10

11   Dated: March 23, 2020                                       /s/ James Cook

12

13

14                                               ORDER

15         IT IS SO ORDERD.
16   Dated: March 26, 2020
17

18
19

20

21

22

23

24

25

26

27

28          STIPULATION TO STRIKE PLAINTIFF’S SECOND AMENDED COMPLAINT FROM THE DOCKET
                             Michael Kennedy v. County of Solano, et al., Case No.: 2:19 -cv-02311-MCE-DB
                                                     3
